   Case 2:20-cv-05450-JMA Document 5 Filed 02/18/21 Page 1 of 2 PageID #: 12




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X        For Online Publication Only
MYDUNG HUYNH,

                                   Plaintiff,
                                                                       ORDER
                 -against-                                             20-CV-5450 (JMA)

ANDREW SAUL, COMMISSIONER OF                                                        FILED
SOCIAL SECURITY,                                                                    CLERK
                                                                         2/18/2021 10:35 am
                                    Defendant.
                                                                           U.S. DISTRICT COURT
-------------------------------------------------------------X
                                                                      EASTERN DISTRICT OF NEW YORK
AZRACK, United States District Judge:
                                                                           LONG ISLAND OFFICE
        Before the Court is the -in ----
                                    forma ------
                                          pauperis application filed by counsel on behalf of plaintiff,

Mydung Huynh (“plaintiff”). For the reasons that follow, the application to proceed in forma

pauperis is denied without prejudice and with leave to renew upon completion of the AO 239 Long

Form -in ----  pauperis application (“Long Form”) attached to this Order. Alternatively, plaintiff
         forma ------

may remit the $400.00 filing fee.

        Plaintiff’s application provides very little information, making it impossible for the Court

to assess plaintiff’s financial position. (See Docket Entry 2, generally.) For example, the only

item of value plaintiff reports owning is a 2007 Chevy Malibu. (Id. ¶ 5.) However, in the space

on the form that calls for a description of any regular monthly expenses and the amounts thereof,

plaintiff lists only rent in the amount of $1,700. (Id. ¶ 6.) There are no reported expenses for car

insurance and gas, nor are there any other monthly expenses reported for items such as food and

utilities. (Id.) Plaintiff reports having no money in cash or in a checking or savings account and

reports having received a Long Term Disability Insurance payment from Liberty Mutual in the

sum of $1,073.80. (Id. ¶ 3.)

        Given that the responses provided by plaintiff raise more questions than they answer,

plaintiff’s application is denied without prejudice and with leave to renew upon completion of the
  Case 2:20-cv-05450-JMA Document 5 Filed 02/18/21 Page 2 of 2 PageID #: 13




long form application enclosed with this Order within twenty one (21) days from the date of this

Order. Alternatively, plaintiff may remit the $400.00 filing fee. Plaintiff is warned that a failure

to timely comply with this Order may lead to the dismissal of the complaint without prejudice for

failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in ----
                                                   forma ------
                                                         pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated: February 18, 2021
       Central Islip, New York

                                                        /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
